Case 3:21-mc-80075-WHA Document 46-3 Filed 05/12/21 Page 1 of 3




                          Exhibit C
                      Case 3:21-mc-80075-WHA Document 46-3 Filed 05/12/21 Page 2 of 3


               A. Federal Student Aid Organizational Chart


                                             Chief Operating
                                                 Officer
                                                                      Office of the Principal
                                                                       Deputy to the Chief
                                                                        Operating Officer




  Office of Student           Office of Partner           Office of Strategic           Office of Strategy,
 Experience and Aid           Participation and            Measures and                  Innovation, and
       Delivery                   Oversight                   Outcomes                   Transformation




                                              Next Gen FSA          Temporary office*
                                              Program Office



* Sunset date on or about 9/30/2022

1
                                 Case 3:21-mc-80075-WHA Document 46-3 Filed 05/12/21 Page 3 of 3
           E. Organizational Chart – Partner Participation and Oversight

                                                       Office of Partner
                                                  Participation and Oversight



          Partner Outreach and        Partner Management         Policy Implementation         Partner Eligibility and         Partner Enforcement
            Communications            and Support Services           and Oversight              Oversight Services                and Consumer
               Directorate                 Directorate                 Directorate                  Directorate               Protection Directorate



                                           Program Technical                                         School Eligibility and        Administrative Actions
                Internal/ External                                    Policy Implementation
                                          and Business Support                                         Oversight Service            and Appeals Service
              Communications Group                                      and Liaison Group
                                                Group*                                                     Group*                         Group




               Partner Training and                                    Policy Innovation and         Financial Institution
               Information Services                                                                   Oversight Services                Clery Group
                                                                       Dissemination Group
                      Group                                                                               Group*
                                            Program Delivery
                                             Services Group*

                                                                         Performance                  Cohort Default Rate
                Partner Technical                                                                           Group                   Investigations Group
                                                                       Management Group
                Assistance Group*




                Partner Engagement                                       Reporting and                                               Borrower Defense
                 and Relationship                                       Analysis Group*                                                   Group
                Management Group



                                                                                                                                   Resolution and Referral
     * Group Breakdown shown on follow-on charts                                                                                    Management Group



10
